AMENDED AND RESTATED CLASS B DISTRIBUTION PLAN I. Investment Company: FRANKLIN REAL ESTATE SECURITES TRUST II. Fund: Franklin Real Estate Securities Fund – Class B III. Maximum Per Annum Rule 12b-1 Fees for Class B Shares (as a percentage of average daily net assets of the class) A. Distribution Fee: 0.75% B. Service Fee: 0.25% Preamble to Amended and Restated Class B Distribution Plan The following Amended and Restated Distribution Plan (the “Amended Plan”) has been adopted pursuant to Rule 12b-1 under the Investment Company Act of 1940, as amended (the “1940 Act”), by the Investment Company named above (the “Trust”) for the Class B shares (the “Class”) of the Fund named above (the “Fund”), which amends and restates the prior Distribution
